[Cite as State v. Fritts, 2021-Ohio-895.]




                        IN THE COURT OF APPEALS OF OHIO
                            THIRD APPELLATE DISTRICT
                                 ALLEN COUNTY




STATE OF OHIO,

         PLAINTIFF-APPELLEE,                              CASE NO. 1-20-54

         v.

MICHAEL A. FRITTS,                                        OPINION

         DEFENDANT-APPELLANT.




                    Appeal from Allen County Common Pleas Court
                             Trial Court No. CR 2019 0270

                        Judgment Reversed and Cause Remanded

                              Date of Decision: March 22, 2021




APPEARANCES:

         Chima R. Ekeh for Appellant

         Jana E. Emerick for Appellee
Case No. 1-20-54


MILLER, J.

       {¶1} Defendant-appellant, Michael A. Fritts, appeals the October 26, 2020

judgment of sentence of the Allen County Court of Common Pleas. For the reasons

that follow, we reverse.

                                    Background

       {¶2} On June 28, 2019, Fritts’s vehicle was stopped by law enforcement

officers on Interstate 75 outside of Lima, Ohio. During a search of Fritts’s vehicle,

officers located various items of contraband, including 11.5 grams of suspected

crack cocaine.

       {¶3} On August 15, 2019, the Allen County Grand Jury indicted Fritts on

one count of possession of cocaine in violation of R.C. 2925.11(A), (C)(4)(c), a

third-degree felony. On June 16, 2020, Fritts appeared for arraignment and pleaded

not guilty.

       {¶4} A change of plea hearing was held on October 22, 2020, at which time

Fritts pleaded guilty to the single count of the indictment. The trial court accepted

Fritts’s plea and entered a finding of guilty.      Fritts waived the presentence

investigation, and the trial court proceeded immediately to sentencing. The trial

court sentenced Fritts to 24 months in prison and ordered that Fritts’s 24-month

prison term be served consecutively to a prison term imposed in Oakland County,




                                         -2-
Case No. 1-20-54


Michigan case number 19271853-FH, which Fritts was serving. The trial court filed

its judgment entry of sentence on October 26, 2020.

       {¶5} On November 12, 2020, Fritts timely filed a notice of appeal. He raises

two assignments of error for our review.

                            Assignment of Error No. I

       The trial court committed reversible error by accepting
       defendant-appellant’s guilty plea without asking whether he
       understood that his guilty plea waived the constitutional rights
       enumerated in Crim.R. 11(C)(2)(c) (Tr. Pgs. 1-19).

       {¶6} In his first assignment of error, Fritts argues his guilty plea is invalid

because the trial court failed to comply with Crim.R. 11. Specifically, Fritts

contends the trial court did not confirm that he understood he was waiving certain

constitutional rights by pleading guilty, as required by Crim.R. 11(C)(2)(c), and that

his plea was therefore not entered knowingly, intelligently, and voluntarily.

                                 Relevant Authority

       {¶7} “Because a no-contest or guilty plea involves a waiver of constitutional

rights, a defendant’s decision to enter a plea must be knowing, intelligent, and

voluntary.” State v. Dangler, ___ Ohio St.3d ___, 2020-Ohio-2765, ¶ 10. “If the

plea was not made knowingly, intelligently, and voluntarily, enforcement of that

plea is unconstitutional.” Id.

       {¶8} Crim.R. 11, which outlines the procedures that trial courts must follow

when accepting pleas, “‘ensures an adequate record on review by requiring the trial

                                         -3-
Case No. 1-20-54


court to personally inform the defendant of his rights and the consequences of his

plea and determine if the plea is understandingly and voluntarily made.’” Id. at ¶

11, quoting State v. Stone, 43 Ohio St.2d 163, 168 (1975). Crim.R. 11(C)(2), which

applies specifically to a trial court’s acceptance of pleas in felony cases, provides as

follows:

       (2) In felony cases the court may refuse to accept a plea of guilty or
       a plea of no contest, and shall not accept a plea of guilty or no contest
       without first addressing the defendant personally and doing all of the
       following:

       (a) Determining that the defendant is making the plea voluntarily,
       with understanding of the nature of the charges and of the maximum
       penalty involved, and if applicable, that the defendant is not eligible
       for probation or for the imposition of community control sanctions at
       the sentencing hearing.

       (b) Informing the defendant of and determining that the defendant
       understands the effect of the plea of guilty or no contest, and that the
       court, upon acceptance of the plea, may proceed with judgment and
       sentence.

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights to jury
       trial, to confront witnesses against him or her, to have compulsory
       process for obtaining witnesses in the defendant’s favor, and to
       require the state to prove the defendant’s guilt beyond a reasonable
       doubt at a trial at which the defendant cannot be compelled to testify
       against himself or herself.

A trial court must strictly comply with Crim.R. 11(C)(2)(c) and orally advise the

defendant before accepting his plea that the plea waives the various constitutional




                                          -4-
Case No. 1-20-54


rights listed in Crim.R. 11(C)(2)(c). State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-

5200, syllabus.

       {¶9} “When a criminal defendant seeks to have his conviction reversed on

appeal, the traditional rule is that he must establish that an error occurred in the trial-

court proceedings and that he was prejudiced by that error.” Dangler at ¶ 13.

However, in the criminal-plea context, the Supreme Court of Ohio has carved out

limited exceptions to the prejudice component of the traditional rule, one of which

involves the constitutional advisements contained in Crim.R. 11(C)(2)(c). Id. at ¶

14. “When a trial court fails to explain the constitutional rights that a defendant

waives by pleading guilty or no contest, we presume that the plea was entered

involuntarily and unknowingly, and no showing of prejudice is required.” Id., citing

State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, ¶ 31 and Veney at syllabus. In

such circumstances, the defendant’s plea is invalid. Veney at syllabus.

                                        Analysis

       {¶10} After reviewing the record, we agree with Fritts that the trial court

failed to comply with Crim.R. 11(C)(2)(c) when it accepted his guilty plea. During

the plea colloquy, the trial court did not mention the constitutional rights listed in

Crim.R. 11(C)(2)(c) or explain that Fritts was waiving these rights by pleading

guilty. Although Fritts signed a written plea agreement stating he understood he

was waiving the rights listed in Crim.R. 11(C)(2)(c) by pleading guilty, “a signed


                                           -5-
Case No. 1-20-54


written waiver is insufficient when the trial court completely omits an explanation

of a constitutional right * * *.” State v. Young, 11th Dist. Trumbull No. 2009-T-

0130, 2011-Ohio-4018, ¶ 43; see State v. Barker, 129 Ohio St.3d 472, 2011-Ohio-

4130, ¶ 21-27 (explaining that other parts of the record, such as a written plea, can

be used to assess compliance with Crim.R. 11(C)(2)(c) only when the trial court’s

colloquy was ambiguous with respect to a particular constitutional right, not when

discussion of a constitutional right was completely omitted).               Therefore,

notwithstanding the contents of the written plea agreement, Fritts’s guilty plea is

invalid because an explanation of the constitutional rights he was waiving by

pleading guilty was entirely omitted from the trial court’s oral plea colloquy. See

State v. Adams, 4th Dist. Washington No. 15CA44, 2016-Ohio-2757, ¶ 13-18. As

a result, Fritts’s guilty plea must be vacated.

       {¶11} Fritts’s first assignment of error is sustained.

                            Assignment of Error No. II

       The trial court erred by ordering defendant-appellant’s sentence
       to run consecutive to that previously imposed in 19271853-FH
       out of Michigan without supporting its finding as required by
       R.C. 2929.14 (Tr. Pg. 41, tab 7-18).

       {¶12} In light of our disposition of Fritts’s first assignment of error, Fritts’s

second assignment of error is rendered moot, and we therefore decline to address it.

See State v. Preston, 10th Dist. Franklin Nos. 14AP-246 and 14AP-305, 2014-Ohio-

3936, ¶ 9; App.R. 12(A)(1)(c).

                                          -6-
Case No. 1-20-54


       {¶13} Having found error prejudicial to the appellant herein in the particulars

assigned and argued, we reverse the judgment of the Allen County Court of

Common Pleas and remand for further proceedings consistent with this opinion.

                                                            Judgment Reversed and
                                                                 Cause Remanded

ZIMMERMAN and SHAW, J.J., concur.

/jlr




                                         -7-